DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4-7 of Applicant’s Remarks, filed 09/28/21, with respect to the 102 rejections by Baker have been fully considered and are persuasive.  The 102 rejections of claims 1-7 by Baker have been withdrawn. 
Applicant's arguments with respect to Fujimori et al have been fully considered but they are not persuasive. 
Applicant asserts “As illustrated in FIG. 1 of Fujimori, the reference does not disclose a ‘cylindrical channel comprising a first part [with] a cylindrical recess extending radially from the first part of the cylindrical channel, along an entire circumference,’ as required by independent claim 1. Insofar as Fujimori may be said to include a first part of a cylindrical channel, FIG. 1 shows a plurality of concave and convex portions 2e extending into the cylindrical channel. Thus, FIG. 1 of Fujimori does not include ‘a cylindrical recess extending from the first part of the cylindrical channel.’”
Fujimori et al’s cylindrical recess (see annotated figure on page 5) includes concave/convex portions (2e) distributed about the circumference.  Just as Applicant’s cylindrical channel includes a protrusion and does not preclude the channel from being cylindrical or being called cylindrical, these portions do not preclude Fujimori et al’s recess from being cylindrical or being called cylindrical.  Fujimori et al’s recess is still cylindrical or still can be called cylindrical, yet just includes concave/convex portions distributed thereabout.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimori et al (WO 2012/008371).
As to claim 1, Fujimori et al discloses a device for connecting a tubular element comprising a hose or pipe to a part of a hydraulic or pneumatic system, the device comprising: a body (2) having a connection end (see annotated figure below) and a tubular element insertion end (see annotated figure below), the body having a cylindrical channel extending from the connection end to the tubular element insertion end, the connection end being configured to connect to the part of the hydraulic or pneumatic system, the cylindrical channel comprising a first part (see annotated figure below) and a second part (see annotated figure below), the first part being arranged in the tubular element insertion end and the second part being arranged in the connection end, wherein the tubular element insertion end comprises at a middle section a cylindrical recess (see annotated figure below) extending radially from the first part of the cylindrical channel, along an entire circumference, the recess bordering the second part of the cylindrical channel, and wherein the tubular element insertion end comprises at least one bore (5a) connecting the recess with an outer surface of the body; and wherein the device is unitarily constructed (Fig. 1).  

    PNG
    media_image1.png
    463
    650
    media_image1.png
    Greyscale



As to claim 2, Fujimori et al discloses the device according to claim 1, wherein the first part has a larger diameter than the second part of the cylindrical channel, and wherein the first part and second part are concentric when viewed in an axial direction of the cylindrical channel.  Refer to Fig. 1. 

As to claim 3, Fujimori et al discloses the device according to claim 2, wherein at least one protrusion (2d) is arranged in the first part of the cylindrical channel.  

As to claim 4, Fujimori et al discloses a combination, comprising: the device according to claim 1; a tubular element (1); and a bonding compound (5), wherein an outer diameter of the tubular element corresponds with an inner diameter of the first part of the cylindrical channel, wherein the tubular element end extends into the middle section, the middle section comprising the recess, and wherein the recess is filled with the bonding compound.  Refer to Fig. 1. 

As to claim 5, Fujimori et al discloses the combination according to claim 4, wherein an inner diameter of the tubular element corresponds with an inner diameter of the second part of the cylindrical channel.  Refer to Fig. 1. 

As to claim 6, Fujimori et al discloses a method for connecting the device according to claim 1 with a tubular element (1), the method comprising the steps of: providing the tubular element, the tubular element having a tubular channel (1d); providing the device (2); inserting the tubular element into the tubular element insertion end and at least partially along the recess (see Fig. 1); sealing the recess from the tubular channel and the second part of the cylindrical channel of the device (via sealing member 3); providing a bonding compound (5); and filling the recess by supplying the bonding compound via the at least one bore (Fig. 1). 

 As to claim 7, Fujimori et al discloses the method according to claim 6, wherein the recess is sealed by inserting the tubular element at least up to the second part of the cylindrical channel.  Refer to Fig. 1. 

As to claim 8, Fujimori et al discloses the method according to claim 6, further comprising the steps of: providing a sealing body (3); inserting the 


Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. .

	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


James M. Hewitt II
Primary Examiner
Art Unit 3679